Citation Nr: 0614927	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hiatal hernia and 
duodenitis (claimed as chest pain and stomach bacteria) on a 
direct basis, as secondary to the service-connected 
fibromyalgia, or due to an undiagnosed illness. 

2. Entitlement to service connection for degenerative joint 
disease of the cervical, thoracic and lumbar spine on a 
direct basis, as secondary to the service-connected 
fibromyalgia, or due to an undiagnosed illness. 

3. Entitlement to service connection for numbness and 
tingling in the hands and feet on a direct basis, as 
secondary to the service-connected fibromyalgia, or due to an 
undiagnosed illness. 


REPRESENTATION

Veteran represented by: Disabled American Veterans
ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1972 and from September 1990 to August 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran served in the Southwest Asian theatre of 
operations from October 1990 to July 1991.

The veteran originally requested a hearing, but withdrew his 
request in a December 2000.

This case was remanded by the Board in November 2004 for 
further development, which was subsequently accomplished.  


FINDINGS OF FACT

1. The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 

2. The competent medical evidence does not show that the 
current hiatal hernia and duodenitis is related to service. 

3. The competent medical evidence does not show that the 
current hiatal hernia and duodenitis is related to the 
service-connected fibromylagia. 

4. Hiatal hernia and duodenitis are diagnosed medical 
conditions.

5. The competent medical evidence does not show that the 
current degenerative joint disease of the cervical, thoracic 
and lumbar spine is related to service. 

6. The competent medical evidence does not show that the 
current degenerative joint disease of the cervical, thoracic 
and lumbar spine is related to the service-connected 
fibromylagia. 

7.  Degenerative joint disease of the cervical, thoracic and 
lumbar spine are diagnosed medical conditions.

8. The competent medical evidence does not show that the 
current numbness and tingling in the hands and feet is 
related to service. 

9. The competent medical evidence does not show that the 
current numbness and tingling in the hands and feet is 
related to the service-connected fibromylagia. 

10.  Numbness and tingling in the hands and feet are 
neurological symptoms of an undiagnosed illness under 38 
C.F.R. §  3.317.

11.  Numbness and tingling of the hands and feet were not 
shown in service in the Southwest Asian theatre of operations 
nor are they currently manifested to a compensable degree.  


CONCLUSIONS OF LAW

1. Hiatal hernia and duodenitis were not incurred in or 
aggravated by active service, proximately due to or the 
result of a service-connected disease or injury, or due to an 
undiagnosed illness.  38 U.S.C.A. 1110, 1117, 1131, 5102, 
5103, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310(a), 3.317  (2005).

2. Degenerative joint disease of the cervical, thoracic and 
lumbar spine were not incurred in or aggravated by active 
service, proximately due to or the result of a service-
connected disease or injury, or due to an undiagnosed 
illness.  38 U.S.C.A. 1110, 1117, 1131, 5102, 5103, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310(a), 3.317 (2005).

3. Numbness and tingling in the hands and feet was not 
incurred in or aggravated by active service, proximately due 
to or the result of a service-connected disease or injury, or 
due to an undiagnosed illness.  38 U.S.C.A. 1110, 1117, 1131, 
5102, 5103, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310(a), 3.317  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper notification 
for his service connection claims.  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO provided the veteran with letter notification dated 
March 2002 and September 2003.  The VA fully notified the 
veteran of what is required to substantiate his service 
connection claims in the notification letters, the August 
2000 statement of the case (SOC), and the February and May 
2003, May 2005, and September 2005 supplemental statements of 
the case (SSOC's).  The RO notified the veteran as to the 
reasons why he was not entitled to service connection in the 
June 1999 rating decision, the SOC, and the SSOC's.  The SOC 
and the SSOC's fully provided the laws and regulations 
regarding entitlement to the benefits sought, and included a 
detailed explanation as to why the veteran had no entitlement 
to service connection under the applicable laws and 
regulations based on the evidence provided.  Together, the 
notice letters, the SOC, and the SSOC's provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The notification letters also specifically 
notified the veteran to provide any evidence in his 
possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 14.
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish the degree of disability and an effective date.  As 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, no effective date will be assigned and there is 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, private and VA treatment records, and a VA 
examination reports. Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran is claiming service connection for hiatal hernia 
and duodenitis (claimed as chest pain and stomach bacteria), 
degenerative joint disease of the cervical, thoracic and 
lumbar spine, and numbness and tingling in the hands and 
feet, on a direct basis, as secondary to the service-
connected fibromyalgia, or due to an undiagnosed illness. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).   

Service connection can also be granted on a secondary basis.  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 
38 C.F.R. § 3.317.  As originally constituted, the regulation 
established the presumptive period as not later than two 
years after the date on which the veteran last performed 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Effective 
November 9, 2001, the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established was extended 
to December 31, 2006.  66 Fed. Reg. 56,614 (November 9, 2001) 
(codified as amended at 38 C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now provides that by 
history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis; a qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the following): 
(A)  An undiagnosed illness; (B)  The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms: (1)  Chronic fatigue 
syndrome; (2)  Fibromyalgia; (3)  Irritable bowel syndrome; 
or (4)  Any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) of this section 
for a medically unexplained chronic multisymptom illness; or 
(C)  Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 3.317.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Hiatal hernia and duodenitis

The veteran claims service connection for a hiatal hernia and 
duodenitis.  Additionally, the veteran contends that this 
condition should be considered secondary to the service-
connected fibromyalgia, or as an undiagnosed illness and 
granted service connection under the provisions of 38 C.F.R. 
§ 3.317. 

A July 1975 service medical record shows that the veteran had 
complaints of a "nervous stomach" in 1970 while on active 
duty, which was asymptomatic.  In May 1986, the veteran 
reported a nervous stomach, with the most recent trouble in 
1971 or 72.  

Service medical records dated 1991 do not show a complaint, 
finding, or diagnosis of a stomach problem.

In December 1996, the veteran reported abdominal pain.  A 
January 1997 record shows that the veteran denied any 
gastrointestinal symptoms.  

In an August 1998 VA examination, the veteran reported a 
history of a nervous stomach dating back to 1969 to 1972.  He 
reported acid indigestion, deep achy epigastric pain, and 
loose bowel movements once or twice a week.  The impression 
was a past history of duodenitis; the examiner noted a 
notation in the records of a  previous or possible diagnosis 
of GERD syndrome.  An addendum to the record shows that an 
esophagus and upper GI series showed an early hiatus hernia 
and a mild duodenitis.  GERD was not found.  

An upper GI in September 1998 showed early hiatal hernia 
formation and mild duodenitis.  

A January 2000 VA colonoscopy showed a diagnosis of sessile 
polyps.  In an April 2005 VA examination, the veteran 
reported that he began to have problems with indigestion, 
reflux, and esophageal discomfort in 1991.  He reported 
current reflux with regurgitation of small amounts of 
partially digested food material, occurring once or twice a 
day.  There was no sign of anemia and the veteran's weight 
was stable.  The diagnosis was hiatal hernia and duodenitis, 
as demonstrated on an 1998 upper GI.  The examiner stated 
that since there was a lack of evidence of a stomach 
condition after 1971, and a lack of a stomach or 
gastrointestinal condition during his service in the Persian 
Gulf, the hiatal hernia, duodenitis, and gastric reflux 
symptoms are not related to military service, or secondary to 
fibromyalgia.  

In the present case, there are reports of a "nervous" 
stomach during the veteran's first period of service, in 
1971, and evidence of a current diagnosis of a 
gastrointestinal condition, to include a hiatal hernia and 
duodenitis.  Therefore, the remaining question is whether the 
evidence establishes that these conditions can be linked to 
service.  38 C.F.R. §§ 3.303(b).  The Board notes that under 
38 C.F.R. 
§ 3.303(b), this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

In service, there is evidence of a "nervous" stomach, 
reportedly in 1969 and 1971; but no medical evidence of a 
gastrointestinal condition, to include hiatal hernia and 
duodenitis, until seven years post-service.  There is no 
medical evidence that the "nervous" stomach condition, 
reported by the veteran in 1971, is the same as or related to 
the current diagnoses of hiatal hernia and duodenitis.  There 
is also no evidence of continuity of symptomatology; medical 
examinations from the veteran's second period of service 
dated 1990-1991 and post-service 1992 medical examinations 
did not show any complaint or finding of a gastrointestinal 
condition.  See Savage v. Gober, 10 Vet. App. 495-98, 
Caldwell v. Derwinski, 1 Vet. App. 469.  Finally, the April 
2005 VA examiner stated that since there was a lack of 
evidence of a stomach condition after 1971, and a lack of a 
stomach or gastrointestinal condition during his service in 
the Persian Gulf, the hiatal hernia, duodenitis, and gastric 
reflux symptoms are not related to military service.  
 
With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  Thus, service connection on a 
direct basis for the hiatal hernia and duodenitis is not 
warranted.

The Board has also considered the hiatal hernia and 
duodenitis as secondary to the service-connected 
fybromyalgia.  The veteran was service-connected for 
fibromylagia in July 2002.  However, the April 2005 VA 
examiner specifically stated that that hiatal hernia, 
duodenitis, and gastric reflux symptoms are not related to or 
secondary to the service-connected fibromyalgia.  As there is 
no other medical evidence linking the fibromylagia to the 
hiatal hernia and duodenitis, service connection for the 
hiatal hernia and duodenitis condition, as secondary to the 
service-connected fibromyalgia, is denied.  

The Board notes that the veteran asserts that the hiatal 
hernia and duodenitis condition should be considered as an 
undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317.  The Board recognizes that the veteran served in the 
Southwest Asia theater of operations from October 1990 to 
July 1991, and is a "Persian Gulf veteran" by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War).  Though the 
provisions of 38 C.F.R. § 3.317 do enumerate symptoms for 
gastrointestinal signs or symptoms as manifestations of an 
undiagnosed illness, the hiatal hernia and duodenitis are 
diagnosed conditions.  As the provisions of 38 C.F.R. § 3.317 
specifically do not apply to diagnosed conditions, and 
service connection on this basis is not warranted.

The preponderance of the evidence is against the claim for 
service connection for hiatal hernia and duodenitis.  As 
such, the benefit of the doubt does not apply, and the claim 
is denied.  

Degenerative joint disease of the cervical, thoracic and 
lumbar spine 

The veteran claims that the current degenerative joint 
disease of the cervical, thoracic and lumbar spine, are 
related to service.  Additionally, the veteran contends that 
this condition should be considered secondary to the service-
connected fibromyalgia or as an undiagnosed illness and 
granted service connection under the provisions of 38 C.F.R. 
§ 3.317.
 
Service medical reports do not show a complaint, finding, or 
diagnosis or degenerative joint disease of the cervical, 
thoracic or lumbar spine.  There are no reports of trauma to 
the spine or back in either period of service.

A July 1998 study of the cervical spine showed a 
straightening of the normal lordotic nerve to the cervical 
spine probably due to muscle spasm or positioning. There were 
no signs of fracture, mild to moderate anterior and posterior 
spurring at the C4-C5 through C6-C7 disc spaces.  There was 
also narrowing and spurring about the joints of the Luscha 
bilaterally at these same levels.  C4-C5, C5-C6, and C6-C7 
disc spaces are narrowed.  There was an oval shaped 
calcification anterior to the C4-C5 disc spaces, felt to 
represent ligamentous calcifications.  The impression was 
mild to moderate degenerative changes of the mid to lower 
cervical spine.  

An August 1998 VA examination shows degenerative changes of 
the cervical thoracic and lumbar spine, as minimal to minor 
spondylosis and slight disc narrowing in several areas.  The 
examiner stated that recent x-rays of the cervical spine did 
show evidence of degenerative arthritis and degenerative disc 
disease.  The examiner opined that this was the cause of the 
veteran's multiple aches and soreness was the back condition.  
The examiner stated that the veteran did not have an 
undiagnosed disease.  

A November 1998 MRI of the cervical spine showed multi-level 
degenerative change with central stenosis at C3-4, C4-5 and 
C5-6 with equivocal cord impingement at C4-5 and C5-6, and 
right posterior paramedian extrusion at C4-5 with mild neural 
foraminal stenosis on the right, and at the C5-6 and C6-7 
levels.  There were additional degenerative changes in the 
decreased disc space in the mid-cervical spine and facet 
hypertrophy throughout with anterior hypertrophic spurring at 
the C4, 5 and 6 levels.  

A January 2000 VA treatment report shows an impression of 
degenerative disc disease at L1-2 with prominent osteophytes 
and degenerative joint disease at L5-S1.  
A January 2000 VA admission record diagnosed the veteran with 
a moderately large left paracentral L5/S1 disc extrusion 
and/or free fragment seen that compresses the left S1 nerve 
root in the central canal.  

At an April 2005 VA examination, the veteran reported pain in 
the cervical spine area with radiation occasionally into the 
trapezius muscle, which started in 1990.  The veteran did not 
report any history of trauma or injury to the cervical, 
thoracic or lumbar spine.  He reports the pain as beginning 
during service in the Persian Gulf.  The examiner reported 
objective evidence of pain demonstrated with increased 
muscled spasms and costovertebral tenderness present in the 
lumbosacral area with range of motion and gait testing, and 
additional limitation of range of motion and joint function 
secondary to pain and lack of endurance following repetitive 
use.  The diagnoses were degenerative bone and disc disease 
of the cervical, thoracic, and lumbar spine.  The examiner 
opined that since there was no history of trauma or injury 
during military service, and the onset of spine pain was in 
1998, there is no objective evidence that the degenerative 
bone and disc disease of the cervical, thoracic, and lumbar 
spine are due to service.  The examiner noted the lack of 
findings related to the back in the 1992 examination.  The 
examiner also specifically stated that there was 
pathophysiology or rationale for the fibromyalgia to cause 
degenerative changes.

A review of the evidence shows that service connection on a 
direct basis is not warranted.  There is no evidence of a 
back injury, trauma, or disability in service, and the first 
showing of a back injury is in 1998 - seven years after 
service.  Therefore, there is not a showing of continuity of 
related symptomatology after discharge.  Savage v. Gober, 10 
Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. App. 469.  
There is also no medical evidence relating the veteran's 
present condition to service; the April 2005 VA examiner 
specifically stated that there is no objective evidence to 
support a finding that the degenerative bone and disc disease 
of the cervical, thoracic, and lumbar spine are due to 
service, based on the fact that there were no history of 
trauma or injury during military service and the onset of 
spine pain was in 1998.

With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The Board has also considered the cervical, thoracic and 
lumbar spine condition as secondary to the service-connected 
fybromyalgia.  The veteran was service-connected for 
fibromylagia in July 2002.  The April 2005 VA examiner 
specifically stated that that there was pathophysiology or 
rationale for the fibromyalgia to cause degenerative changes.  
There is no other medical evidence linking the fibromylagia 
to the back condition.  Therefore, service connection for the 
cervical, thoracic and lumbar spine condition, as secondary 
to the service-connected fibromyalgia, is denied.  

The Board notes that the veteran asserts that the cervical, 
thoracic and lumbar spine condition should be considered as 
an undiagnosed illness under the provisions of 
38 C.F.R. § 3.317.  The Board recognizes that the veteran 
served in the Southwest Asia theater of operations from 
October 1990 to July 1991, and is a "Persian Gulf veteran" 
by regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  
However, the spine condition is a diagnosed disease- there 
are several medical opinions of record diagnosing the veteran 
with bone and disc disease of the cervical, thoracic, and 
lumbar spine.  Therefore, as the condition is a diagnosed, as 
opposed to an undiagnosed illness, the back condition cannot 
be considered an "undiagnosed illness" for the purposes of 
38 C.F.R. § 3.317, and service connection on this basis is 
not warranted.

The Board notes the veteran's argument that he has a current 
back disability beginning during his service in the Persian 
Gulf.  This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran's current back condition is related to 
service, the service-connected fibromylagia, or his service 
in the Persian Gulf.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
service connection for degenerative joint disease of the 
cervical, thoracic and lumbar spine.  As such, the benefit of 
the doubt does not apply, and the claim is denied.  



Numbness and tingling in the hands and feet

The veteran claims that the numbness and tingling in his 
hands and feet is related to service.  Additionally, the 
veteran contends that this condition should be considered as 
secondary to the service-connected fybromyalgia or as an 
undiagnosed illness and granted service connection under the 
provisions of 38 C.F.R. § 3.317.  

The veteran claims that the current condition began in the 
1990's, starting in the Persian Gulf with the fingertips.  He 
states that he has difficulty working or touching anything, 
and that he experiences pain when his heels touch the ground.

Service medical records do not show any complaint, mention, 
or treatment for numbness and tingling of the hands or feet 
in service.  

An April 1994 letter from a licensed social worker states 
that the veteran has numbness in hands, face, feet and 
tongue.  The social worker stated that this condition must 
fall under the undiagnosed illness category for a presumptive 
disability rating.  

A June 1998 treatment record shows numbness and tingling in 
the veteran's hands, and a possible diagnosis of carpal 
tunnel syndrome.  A July 1998 treatment record shows that the 
veteran started wearing night splints in his hands.  An 
August 1998 VA examination did not show any detectable 
weakness and the veteran's gait and arm swing were normal.  
He described achiness and soreness of the whole body.  
Position sense, vibratory sense, stereognosis, and 
coordination were normal except for diminished sensory 
perception in the hands and toes of the right foot.  The 
diminution in the hands was slightly more prominent on the 
right than in the left, and involved ulnar distribution a 
little bit more than the median.  The veteran had full range 
of motion of the hands and feet, and was hyper reactive to 
stimulation.  An August 1998 bilateral peroneal, tibial and 
sural nerve conduction studies showed no electrophysiological 
evidence of mononeuropathy or polyneuropathy.  The examiner 
concluded that EMG and nerve conduction studies showed no 
evidence of neuropathy and that the findings were 
insufficient to diagnose a neurological disease.  

A September 1998 record shows pain in the arms and legs.  An 
April 1999 VA treatment record shows complaints of pain and 
numbness in hands and fingers.

A January 2000 EMG study showed radiculopathy at S1 without 
evidence of neuropathy.  There were no significant 
neurological problems.

An August 2005 VA examination showed no swelling or effusion 
of the right or left hand.  He was able to grip and hold 
objects in his hands and fingers.  There was no functional 
impairment; the veteran had good dexterity, coordination and 
movement in his hands.  An examination of the feet showed no 
pain on range of motion or manipulation, and no redness, 
warmth, swelling or effusion.  There was intact perception to 
vibratory stimuli and areas of diminished perception to 5.07 
monofilament tactile stimuli to the foot.  There were no 
other limitations of range of motion or joint function.  The 
examiner noted the findings of 1998 and 2000 EMG and nerve 
condition tests, which showed no myopathy or peripheral 
neuropathy.  The diagnosis was subjective reporting of 
neuropathy of the hands and the feet, which was not 
demonstrated by objective data including two EMG and nerve 
conduction studies.    

In the present case, the medical evidence does not show a 
current diagnosis of peripheral neuropathy.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The CAVC has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Disability means 
"impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. 
§ 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. 
§ 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.")  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no 
medical evidence of a diagnosis of a current condition 
manifested by the tingling and numbness in his hands and his 
feet.  The Board notes that the veteran has had two EMG and 
nerve condition studies performed, in 1998 and 2000; neither 
study found any myopathy or peripheral neuropathy.  
Therefore, the Board finds that numbness and tingling of the 
hands and feet, without a diagnosis, is not a disability for 
VA purposes.  Therefore, service connection is precluded 
under 38 U.S.C.A. §§  1131; 38 C.F.R. § 3.303(a).  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Board has also considered the numbness and tingling 
condition as secondary to the service-connected fybromyalgia. 
The veteran was service-connected for fibromylagia in July 
2002.  The August 2005 VA examiner specifically stated that 
it is not likely that the subjective reports of numbness and 
tingling are secondary to the fibromyalgia.  The examiner 
noted that there is no rationale or pathophysiology which 
would cause the fibromylagia to cause numbness in the hands 
and feet.  There is no other medical evidence linking the 
fibromylagia to the numbness and tingling in the hands and 
feet.  Therefore, service connection for numbness and 
tingling of the hands and feet, as secondary to the service-
connected fibromyalgia, is denied.  

The Board notes that the veteran asserts that the numbness 
and tingling condition should be considered as an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317.  The Board 
recognizes that the veteran served in the Southwest Asia 
theater of operations from October 1990 to July 1991, and is 
a "Persian Gulf veteran" by regulation (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War).  While neurological signs and symptoms 
are enumerated under provisions of 38 C.F.R. § 3.317 as signs 
and symptoms which may be manifestations of an undiagnosed 
illness, these symptoms did not manifest during service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, and have not currently manifested to a compensable 
degree per the provisions of 38 C.F.R. § 3.317 (a)(1)(i).  
There is no evidence of tingling or numbness of the hands and 
feet in service.  Next, since objective medical evidence 
cannot confirm the numbness and tingling in the hands and 
feet using nerve conduction and EMG studies, this condition 
cannot be granted a compensable rating.  Therefore, since the 
numbness and tingling in the hands and feet did not arise 
during service and are not compensable, service connection on 
this basis is not warranted.

The Board recognizes the veteran's argument that he has a 
current disability specifically related to his service in the 
Persian Gulf.  This determination, however, is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which does not show 
that the veteran has a current disability or diagnosis, that 
any disability is related to the service-connected 
fibromylagia, or that the condition is related his service in 
the Persian Gulf.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
service connection for a numbness and tingling in the hands 
and feet.  As such, the benefit of the doubt does not apply, 
and the claim is denied.  




ORDER

Service connection for hiatal hernia and duodenitis (claimed 
as chest pain and stomach bacteria) on a direct basis, as 
secondary to the service-connected fibromyalgia, or due to an 
undiagnosed illness is denied.

Service connection for degenerative joint disease of the 
cervical, thoracic and lumbar spine on a direct basis, as 
secondary to the service-connected fibromyalgia, or due to an 
undiagnosed illness is denied.

Service connection for numbness and tingling of the hands and 
feet on a direct or secondary basis, or due to an undiagnosed 
illness is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


